Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on January 7, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over ULLRICH et al. (US 8,523,043) in view of SEKIGUCHI et al. (US 2007/0225690) and MARCZYK et al. (US 2016/0100839).

While ULRICH et al. discloses the user interface to be configured to display various information relevant to the operation of the surgical instrument, there is no clear disclosure of simultaneous disclosure of information as claimed.  SEKIGUCHI et al. teaches a user interface 12a used with a surgical instrument 23, the user interface in communication (paragraph 57) with a control circuit 14 such that both parameter setting(s) and detected parameters are displayed concurrently (figure 5) on a display screen 13 of the user interface.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to connect surgical instrument of ULRICH et al. with a user interface configured as claimed since paragraph 8 of SEKIGUCHI et al. suggests such a modification is known for the purpose of providing a 
While the control circuit of ULRICH et al. in view of SEKIGUCHI et al. is configured to display multiple/simultaneous setting information, neither ULRICH et al. nor SEKIGUCHI et al. disclose the control circuit causing unprompted recommendation related to the setting information displayed as claimed.  MARCZYK et al. teaches a surgical instrument comprising: an end effector 140 configured to cut and deploy staples into tissue during a firing stroke; a user interface 22 with a graphical1 display 25; and a control circuit configured to: display at least one parameter setting (e.g. improper loading unit; paragraphs 33 & 53) associated with the firing stroke on the graphical display 22, 25; the control circuit also causing unprompted2 recommendation (paragraph 33 pertaining to the at least one parameter of the firing stroke to be displayed on the graphical display 25, wherein the at least one parameter setting associated with the firing stroke is modified (abstract) in response to a selection (of a new loading unit) in response to the recommendation displayed.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the control circuit of ULLRICH et al. to cause recommendations to be made and displayed on the graphic display of the surgical instrument since paragraphs 9-20 of MARCZYK et al. suggest such a modification provides real time condition or state of the surgical instrument system for the purpose of proper and effective use of the surgical instrument.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ULLRICH et al. (US 8,523,043) in view of SEKIGUCHI et al. (US 2007/0225690) and MARCZYK et al. (US 2016/0100839), and further in view of OKONIEWSKI et al. (US 2011/0309128).
Regarding claim 3, column 4 lines 35-40 of ULLRICH et al. disclose a surgical instrument having a control circuit that interprets external data (i.e. tissue properties) of the surgical instrument from a control source external of the surgical instrument via wired connection.  OKONIEWSKI et al. teaches a surgical instrument 10 comprising a control circuit having an external control source that is connected to the surgical instrument wirelessly.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the surgical instrument of ULLRICH et al. to transmit data externally from the surgical instrument since paragraph 38 of OKONIEWSKI et al. states it is well known in the art to transmit data via wires or wirelessly for the purpose of allowing a user to monitor and control the surgical instrument remotely. 

Response to Arguments
Applicant’s arguments regarding the disclosure of ULLRICH et al. (US 8,523,043) and  SEKIGUCHI et al. (US 2007/0225690) as it pertains to the amended limitations have been fully considered and are persuasive.  Therefore, a new grounds of rejection is made over the disclosure of ULLRICH et al. (US 8,523,043) in view of SEKIGUCHI et al. (US 2007/0225690) and MARCZYK et al. (US 2016/0100839).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199




/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
January 15, 2022






    
        
            
        
            
        
            
        
            
        
            
    

    
        1 of or relating to the written or printed word or the symbols or devices used in writing or printing to represent sound or convey meaning (https://www.merriam-webster.com/dictionary/graphic)
        2 Not in response to direct input from user